Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on October 4, 2021.
Claims 1-12 and 16-18 are currently amended.  
Claim 20 is new.  
Claims 1-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed.  First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim is directed toward a judicial exception, it must then be determined in step 2A prong 2 whether 
In the instant case, Claims 1-9 and 20 are directed toward a method, i.e., process, Claims 11-19 are directed toward a system, i.e., apparatus, and Claim 10 is directed toward a non-transitory computer readable medium.  Thus, each of the claims falls within one of the four statutory categories as required by step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 1 recites as follows: 
A method performed by a computer for automatically generating an agreement document for use as a basis for eventually entering into an agreement based on retrieved data, comprising:
retrieving, by the computer, data related to a real estate property, wherein the data includes data related to a borrower, at least a first indication related to the real estate property, and at least a second indication related to an anticipated transaction;
analyzing, by the computer, the retrieved data to determine a type of security related to the real estate property; and
generating, by the computer, the agreement document based on the type of security and the retrieved data.
The bold language above corresponds to the abstract ideas recited in Claim 1.  As the bold language above demonstrates, Applicant’s claims are directed toward generating a document regarding a security in real estate property.  This is a method of organizing human 
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a transformation or reduction of a particular article to a different state or thing, or 4) an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. (4) at 55.  Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity to the judicial exception, and 3) an id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way.  Instead, the claims are merely reciting instructions to implement the abstract idea on a computer, which is insufficient to provide a practical application of the claims and provide subject matter eligibility.  See id.  Therefore, there is no integration of the abstract idea into a practical application.
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See 84 Fed. Reg. (4) at 56; see also MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art.  Rather, as noted above, an abstract commercial and legal method is merely implemented by a general purpose computer.  Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited generic computer processor and memory that provide or achieve the steps of the invention.  
As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim 
The dependent claims are merely reciting further embellishment of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  Claims 2, 5-9, 12, and 15-19 recite further limitations regarding the type of document that is generated or how the document is validated.  The type of document that is generated is a mere embellishment on the abstract concept relating to generating legal documents.   Claims 3 and 13 recite where the real estate property data originates, which is a mere embellishment of the abstract idea or at best insignificant data gathering.  Claims 4 and 14 recite using a machine learning technique to determine the type of security.  Because any machine learning technique can be used and there is no particularity regarding how that machine learning operates, this is a mere field of use and is not enough to integrate the judicial exception into a practical application or to provide significantly more.  See MPEP § 2106.05(h).  Claim 20 recites transmitting the agreement document to a destination for further use, which is insignificant post-solution activity.  See MPEP § 2106.05(g).  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 5-12, and 15-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Bhat et al. (US 2016/0140654, hereinafter “Bhat”).

Claims 1, 10, and 11.  Bhat teaches: A method performed by a computer for automatically generating an agreement document for use as a basis for eventually entering into an agreement based on retrieved data (see, e.g., the abstract teaching automatically using a computer to generate a mortgage document; see also, e.g., ¶ 19), comprising:
retrieving, by the computer, data related to a real estate property, wherein the data includes data related to a borrower, at least a first indication related to the real estate property, and at least a second indication related to an anticipated transaction (see, e.g., ¶ 78 teaching retrieval of data from the computer database; see also, e.g., ¶s 20 and 22 teaching retrieving data related to a borrower, ¶ 21 teaching data related to different transactions; see further ¶ 36 teaching different documents such as proof of property purchase agreement, proof of property sale, property tax statement, all of which would indicate the real estate property);
analyzing, by the computer, the retrieved data to determine a type of security related to the real estate property (see ¶ 21 teaching an API, i.e., the computer, determining the type of loan being requested; see also ¶s 31 and 34 teaching the equivalent; see further ¶ 37 teaching different trigger conditions related to different document types for the loan application process); and
generating, by the computer, the agreement document based on the type of security and the retrieved data (see at least ¶s 37-39 teaching an algorithm that generates various agreement documents based on the type of loan/security and the retrieved data and triggers).
Regarding Claims 10 and 11, these claims recite the same method steps as Claim 1 but are different statutory categories.  Because Bhat teaches a non-transitory computer readable medium using processing circuitry to execute stored instructions in a memory (see at least ¶s 64, 67, 70, 81, and 83), Bhat teaches the features in Claims 10 and 11 that are not expressly claimed in Claim 1.  Thus, with this additional teaching, Bhat also anticipates Claims 10 and 11, incorporating the rejection above.  Similar dependent claims will be treated together below for the sake of brevity.  

Claims 2 and 12.  Bhat teaches the limitations of Claims 1 and 11.  Bhat further teaches: The method of claim 1, wherein the agreement document is a security agreement (see ¶ 31 teaching the borrower putting up collateral for the loan).

Claims 5 and 15.  Bhat teaches the limitations of Claims 1 and 11.  Bhat further teaches: The method of claim 1, wherein the type of security includes at least one of: a mortgage, a loan collateral, and a secured promissory note (see ¶ 31 teaching loan collateral; see also, e.g., at least ¶ 28 teaching that the invention is for mortgages).

Claims 6 and 16.  Bhat teaches the limitations of Claims 1 and 11.  Bhat further teaches: The method of claim 1, wherein the agreement document is further generated based on similar documents having characteristics that match the retrieved data above a predefined threshold (see, e.g., ¶ 37 teaching a routine with trigger conditions that match received information with the forms needed be filled out).

Claims 7 and 17.  Bhat teaches the limitations of Claims 1 and 11.  Bhat further teaches: The method of claim 1, further comprising: validating the generated agreement document (see, e.g., ¶ 34 teaching verifying the generated agreement document).

Claims 8 and 18.  Bhat teaches the limitations of Claims 7 and 17.  Bhat further teaches: The computerized method of claim 7, wherein validating the generated agreement document comprises:
identifying validating requirements (see, e.g., ¶s 37-40 teaching verifying the information based on the type of documentation and the set of “routines,” i.e., requirements, needed to verify that document); and
determining whether the generated agreement document meets the identified validating requirements above a predetermined threshold (see, e.g., ¶s 37-40 teaching verifying the information based on the type of documentation and the set of “routines,” i.e., requirements, needed to verify that document).

Claims 9 and 19.  Bhat teaches the limitations of Claims 7 and 17.  Bhat further teaches: The method of claim 7, wherein the validating requirements are retrieved from an external database (see, e.g., ¶s 37-40 teaching verifying the information based on the type of documentation and the set of “routines,” i.e., requirements, needed to verify that document, noting that in ¶ 40 the verification routines come from one of the external databases in the cloud; see also Figure 2B).

Claim 20.  Bhat teaches the limitations of Claim 1.  Bhat further teaches: The method of claim 1, transmitting the agreement document from the computer to a destination for use or further processing thereof at the destination (see, e.g., ¶ 52 teaching sending the formatted file as an electronic document across a secure communication channel; see also ¶s 50-51 teaching sending information to the mortgage software service’s site; see further ¶ 54 teaching sending the required documents for a mortgage via a secure tunnel over a network; Examiner notes that as taught in ¶ 59 these agreement documents are further processed at the destination of the loan underwriter).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 3, 4, 13, and 14 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Bhat in view of Schreyer (US 2017/0161855).

Claims 3 and 13.  Bhat teaches the limitations of Claims 1 and 11.  Bhat fails to expressly teach: The method of claim 1, wherein the first indication includes at least one of: images or videos of the property, a street address, GIS coordinates, and lot or parcel data.  Nevertheless, while Bhat fails to expressly teach that the real estate property data consists of a street address, parcel or lot data, or GIS coordinates, such data is often used to identify a property.  Schreyer, for example, teaches using a street address or an image of the property as an indication of a real estate property (see at least ¶s 38 and 65).  Schreyer is similar to Bhat and the instant application because it relates to collecting information in the closing of a real estate transaction (see, e.g., Schreyer ¶ 1).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using a street address or property image as the received information indicating the property (as disclosed by Schreyer) to the known method and system of automating the generation of real estate documents (as disclosed by Bhat).  One of ordinary skill in the art would have been motivated to apply the known technique of using a street address or property image as the received information indicating the property because this information can identify the property being used in the transaction (see Schreyer ¶s 38 and 65).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using a street address or property image as the received information indicating the property (as disclosed by Schreyer) to the known method and system of automating the generation of real estate documents (as disclosed by Bhat), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in See also MPEP § 2143(I)(D).

Claims 4 and 14.  Bhat teaches the limitations of Claims 1 and 11.  Bhat fails to expressly teach: The computerized method of claim 1, wherein the type of security is determined using machine learning techniques, including at least one of: deep learning, neural networks, such as deep convolutional neural network, recurrent neural networks, decision tree learning, Bayesian networks, and clustering.  Nevertheless, while Bhat fails to expressly teach that machine learning is used in the automation of the generation of the real estate documents, such a technique can be used in the automation of real estate closing documents.  Schreyer, for example, teaches using machine learning techniques to aid in the generation of these documents (see at least ¶s 73 and 86).  Schreyer is similar to Bhat and the instant application because it relates to collecting information in the closing of a real estate transaction (see, e.g., Schreyer ¶ 1).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using machine learning to train in recognition (as disclosed by Schreyer) to the known method and system of automating the generation of real 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using machine learning to train in recognition (as disclosed by Schreyer) to the known method and system of automating the generation of real estate documents (as disclosed by Bhat), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using machine learning to train in recognition to the known method and system of automating the generation of real estate documents, because predictably the address or image is data used in the creation of the document to identify the particular real estate parcel identified in the document).  See also MPEP § 2143(I)(D).

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Claim Rejections - 35 U.S.C. § 101:
Claims 1-19 were rejected under § 101 as being directed toward an abstract idea without any integration into a practical application or without reciting significantly more than the abstract idea.  Applicant argues that Examiner mischaracterized the claims and that the claims are not directed toward an abstract idea because they automate the generation of a document and do not expressly recite formation of a contract (see Remarks pages 6-11).  These arguments are not persuasive.  As explained in MPEP section 2106.04(a)(2)(II)(B), claims do not require the formation of a contract to fit within this example of abstract ideas.  Instead, any “commercial interactions” or “legal interactions” including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations fit within this category.  Applicant’s claims recite generating a document for use as a basis for eventually entering into an agreement, including retrieving data related to a real estate property, analyzing the retrieved data to determine a type of security related to the real estate property, and generating the agreement document based on the retrieved data and the type of security.  This case is similar to Dealertrack v. Huber (see id.) where the Federal Circuit determined a business relationship between a party submitting a credit application and a funding source.  Likewise, in the instant application, the agreement document regarding a real estate property would be, e.g., a mortgage between a borrower and a lender.  There is no analogous case in the MPEP that does not recite an abstract idea (see, e.g., MPEP § 2106.04(a)(1)).  While Applicant does argue that the case is similar to Enfish (see Remarks page 9), this is not persuasive because that case was limited to an improvement in computer storage and no subject matter of the data were recited.  Thus, because Applicant’s claims are similar to 
Applicant argues that the claims recite “significantly more” than the abstract idea in step 2B (see Remarks pages 10-11).  The first argument is that the claims “do much more than merely implement an abstract idea on a computer” (see Remarks page 10).  This argument is not persuasive because Applicant fails to state why this is the case.  Instead, each abstract step of forming an agreement document is done “by the computer” without any further recitation of what the computer does.  Applicant’s second argument is that Examiner did not meet the burden under Berkheimer (see Remarks page 10).  This argument is irrelevant because Examiner never expressly stated that any of the steps were well-understood, routine, or conventional (instead relying on the rationale that they were merely implemented by a general purpose computer).  Even if Examiner were required to so find (which is not the case), Examiner notes for the sake of compact prosecution that retrieving stored data is well understood, routine, and conventional (see MPEP § 2106.05(d)(II) citing Versata) as is generating an agreement document based on the necessary data to do so (see id. citing OIP Techs for the example of presenting offers and gathering statistics).  Thus, Applicant’s arguments regarding step 2B are not persuasive.  Therefore, because Applicant’s arguments regarding both steps 2A and 2B are not persuasive, the rejection is maintained. 
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant makes one main argument.  Applicant’s argument is that Bhat fails to teach the step of analyzing, by the computer, the retrieved data to determine a type of security related to the real estate property 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627